SPROUSE, Circuit Judge,
dissenting:
I respectfully dissent. There is no question that Cole’s conscientious objector beliefs were sincere and that if her application had "been fully processed she would have received an honorable discharge. She followed all Navy procedures required to process her application, including a formal hearing, and the hearing officer recommended approval of a conscientious objector discharge. In transmitting this recommendation to the Naval Military Personnel Command, Cole’s commanding officer made no recommendation himself, but merely noted that her beliefs appeared sincere. Possibly frustrated by the timetable of review by the Personnel Command, Cole refused to wear her uniform and to perform military duties. As the majority opinion correctly narrates, the Navy suspended ac*225tion on her conscientious objector application. As a result of her subsequent court-martial, the application was never again considered. Cole received a bad conduct discharge.
. The majority concedes the merits of Cole’s application for a conscientious objector discharge, but holds that the district court should have declined to exercise jurisdiction. I agree with the majority that we need look no further than Parisi v. Davidson, 405 U.S. 34, 92 S.Ct. 815, 31 L.Ed.2d 17 (1972), for guidance in resolving the principal issue on this appeal. I disagree with the conclusion of my colleagues that Parisi mandates that Cole was required to exhaust military remedies of questionable value to her before resorting to the civilian judicial apparatus.
As the majority points out, the rule of law governing this case was carefully stated by Justice Stewart in Parisi: “When a member of the armed forces has applied for a discharge as a conscientious objector and has exhausted all avenues of administrative relief, it is now settled that he may seek habeas corpus relief in a federal district court on the ground that the denial of his application had no basis in fact.” 405 U.S. at 35, 92 S.Ct. at 816 (emphasis added). The Navy’s jurisdictional argument approved by the majority relies on the underscored language. It contends that Cole has not met the administrative exhaustion requirement of Parisi because her conscientious objector application, unlike Parisi’s, was never completed and formally denied before she invoked the district court’s habeas jurisdiction. In effect, the majority concludes that Cole’s infractions and the interacting Navy regulations amount to a failure to exhaust administrative remedies. In my view, Cole’s final situation constitutes not a failure to exhaust but an impossibility to obtain the only administrative review that would have determined whether or not she was entitled to a conscientious objector discharge.
Parisi involved an Army draftee who expressed a crystallization of conscientious objector views after nine months of military service. His application for a conscientious objector discharge was denied by the Department of the Army despite recommendations of approval from the base chaplain, base psychiatrist, special hearing officer, and commanders of an Army hospital and Army training center. Parisi appealed the denial to a military review board and sought a writ of habeas corpus in federal district court. The court stayed considering the merits of the habeas petition until completion of administrative review of the discharge denial. While that review was pending, Parisi refused an order to board a plane for Vietnam and was charged with a court-martial offense. The military review board later upheld the discharge denial, but the district court again stayed consideration of the merits of the habeas petition, this time pending resolution of the court-martial. 405 U.S. at 35-37, 92 S.Ct. at 816-818. The Supreme Court held that a pending court-martial should not stay the habeas petition. Parisi exhausted all administrative remedies for obtaining a conscientious objector discharge, id. at 38-39, 92 S.Ct. at 818—819; and principles of comity did not require the district court to stay its hand in deference to an independent proceeding that lacked a “reasonable promptness and certainty” of offering Parisi the relief he sought, id. at 41-42, 92 S.Ct. at 819-820.
I.
Parisi thus firmly establishes the federal court’s obligation to entertain habeas petitions despite ongoing disciplinary proceedings in a military tribunal. Principles of comity, the Court in Parisi explained, do not demand that the federal judiciary delay its consideration of a conscientious objector’s habeas claim unless the same relief “would also be available to him with reasonable promptness and certainty through the machinery of the military judicial system.” 405 U.S. at 41, 92 S.Ct. at 820. The Court, in concluding that such relief was not available to Parisi in the military courts, relied on a crucial distinction between courts-martial and administrative *226proceedings that determine conscientious objector claims:
Courts-martial are not convened to review and rectify administrative denials of conscientious objector claims or to release conscientious objectors from military service. They are convened to adjudicate charges of criminal violations of military law.
405 U.S. at 42, 92 S.Ct. at 820.
In denying relief to Cole, the majority distinguishes Parisi because there the serviceperson received a final decision on his eligibility, thus plainly exhausting his administrative remedies and meeting the jurisdictional prerequisites for the exercise of the district court’s habeas power. On the other hand, the majority concludes that the suspension of Cole’s conscientious objector proceeding prior to final decision leaves the process of administrative review unexhausted. I believe that the district court took a more perceptive view of Cole’s case in reasoning that the suspension of Cole’s conscientious objector proceeding was equivalent to a de facto denial and that the ongoing disciplinary proceedings offered her no reasonably prompt administrative avenue for gaining consideration for her application.
By the time Cole applied for federal habeas relief, she had been convicted of various charges of misconduct stemming from her personal aversion to war, sentenced to sixty days of hard labor, ordered to forfeit $375 pay per month for the next three months, and awarded a bad conduct discharge.1 The only military review open to her at this juncture was in the military appeals courts, and those tribunals could not determine her conscientious objector status. Parisi, 405 U.S. at 42-44, 92 S.Ct. at 820-821. Cole was placed in an impossible posture. She could not restart the administrative machinery responsible for processing her conscientious objector application without proving her innocence through the court-martial proceedings. In turn, she could not prove her innocence and avoid a bad conduct discharge without convincing the military appeals courts to accept her conscientious objections as a defense to the disciplinary charges — a step rejected in the past and ultimately not taken in Cole’s case.
The possibility, then, that Cole would eventually secure administrative consideration of her conscientious objector claim through the court-martial machinery was highly improbable and certainly inadequate when compared to the remedies available to her had the Navy processed her application to completion without regard to the pending disciplinary proceedings. Viewed realistically, the suspension order impaired her chances for a conscientious objector discharge more than a final adverse decision would have, because in the latter instance there would have been no question concerning her right to federal habeas review. Parisi, 405 U.S. at 45, 92 S.Ct. at 821; Cooper v. Barker, 291 F.Supp. 952, 959 (D.Md.1968).
II.
The Navy argued on appeal that, even if its suspension action was equivalent to a denial of Cole’s application, the denial was pursuant to its lawful regulations. It maintained that its regulations form part of the administrative apparatus that Cole must exhaust before she can meet the prerequisites for invoking the federal court’s habeas jurisdiction. The Navy’s argument, however, rests on infirm foundations.
The requirement that a petitioner should exhaust administrative remedies before coming into court is not a doctrine of jurisdictional power, but of comity. McKart v. United States, 395 U.S. 185, 193-95, 89 S.Ct. 1657, 1662-63, 23 L.Ed.2d 194 (1969); United States ex rel. Tobias v. Laird, 413 F.2d 936, 939 (4th Cir.1969). The doctrine is of judicial creation and consequently draws its essence from the various prudential considerations that restrain the judiciary from interfering unduly with the law*227ful operations of coordinate branches of government. Practical considerations, of course, also come into play in the judiciary’s decision to require administrative exhaustion. The courts often benefit from an agency’s special expertise in matters with which it deals repeatedly. Moreover, valuable resources are spared by a consistent exhaustion policy because “often the agency’s ultimate decision will obviate the need for judicial intervention.” Schlesinger v. Councilman, 420 U.S. 738, 756-57, 95 S.Ct. 1300, 1312-13, 43 L.Ed.2d 591 (1975).
The exhaustion requirement, however, is not to be blindly invoked. Its “[ajpplication ... to specific cases requires an understanding of its purposes and of the particular administrative scheme involved.” McKart, 395 U.S. at 193, 89 S.Ct. at 1662.' It is a doctrine “subject to numerous exceptions,” id., and courts must be especially alert to that characteristic for it is still their lawful power to entertain an issue that is being prudentially relinquished. As this court has recognized, on appropriate facts habeas relief may be granted to a service-person “even if further administrative avenues appear[] theoretically open.” Tobias, 413 F.2d at 939.
The military'concededly is a “ ‘specialized society ... ’ with ‘laws and traditions ... [developed] during its long history.’ ” Schlesinger v. Councilman, 420 U.S. at 757, 95 S.Ct. at 1313 (citation omitted). Its vital role in preserving the nation’s security and long tradition of autonomous operations support a strong exhaustion requirement in matters committed to its special expertise. Id. At no time, however, has the exhaustion doctrine been held to permit any agency, military or otherwise, to insulate itself from judicial review by administrative regulation. Such a mechanical view of the exhaustion doctrine would soon produce bizarre and constitutionally unacceptable results. Hammond v. Lenfest, 398 F.2d 705, 715 (2d Cir.1968). An administrative agency effectively could preempt the judicial branch from exploring the limits of its own power, by creating a series of artificial barriers for the claimant to overcome in order to perfect his right to federal court review. The principle of comity underlying the exhaustion doctrine creates responsibilities running in both directions. It demands that courts refrain from interfering in the lawful procedures of agencies, but likewise exacts reciprocal obligations from the administrative agencies. See, e.g., Orloff v. Willoughby, 345 U.S. 83, 94, 73 S.Ct. 534, 540, 97 L.Ed. 842 (1953); Hammond v. Lenfest, 398 F.2d 710.
I do not intimate that there is anything inherently improper about the Navy regulations involved in this appeal. I believe instead that, as applied to the peculiar circumstances of Cole’s case, the regulations made futile further resort to the administrative machinery responsible for conscientious objector processing.2 See K. Davis, Administrative Law Text § 20.07 (3d ed. 1972); United States v. Anthony Grace & Sons, Inc., 384 U.S. 424, 429-30, 86 S.Ct. 1539, 1542-43, 16 L.Ed.2d 662 (1966); Tobias, 413 F.2d at 939. The Navy received a fair and effective opportunity to rule on Cole’s conscientious objector application, but refused to process the application in deference to its regulations governing pending disciplinary charges. See Smith v. Digmon, 434 U.S. 332, 333-34, 98 S.Ct. 597, 598-99, 54 L.Ed.2d 582 (1978) (per curiam) (claim raised in petitioner’s brief but not addressed by state appellate court satisfies exhaustion); Toney v. Franzen, 687 F.2d 1016, 1021-22 (7th Cir.1982) (claim exhausted if state court ignores issue or leaves room for further litigation); Hudson v. Rushen, 686 F.2d 826, 830 (9th Cir.1982), cert. denied, 461 U.S. 916, 103 S.Ct. 1896, 77 L.Ed.2d 285 (1983) (sixth amendment claim exhausted when court of appeals de*228cided it adversely and the State Supreme Court denied certiorari, despite fact that certain relevant authorities not considered).
The district court’s attempt to redress the consequences for Cole of the Navy’s refusal to process her conscientious objector application was well within the narrow role that the Supreme Court has assigned federal courts in reviewing the military’s conscientious objector decisions. The Court has limited the judicial inquiry to the “no basis in fact” standard of review and has cautioned courts to “give careful consideration to the appropriate demands of comity in effectuating [their] habeas corpus decree[s].” Parisi, 405 U.S. at 35, 46, 92 S.Ct. at 816, 822 (footnote omitted). See also Tobias, 413 F.2d at 939. In eases in which pending disciplinary charges are unconnected to deep-seated conscientious objector beliefs, comity should require that the district court refrain from ordering a conscientious objector discharge until the military court-martial proceedings have run their course. Parisi, 405 U.S. at 46 n. 15, 92 S.Ct. at 822 n. 15. Indeed, there may be circumstances in which the “demands of comity” counsel against the issuance of a habeas decree even though the applicant’s ongoing disciplinary proceedings involve charges related to deep-seated personal beliefs. These are determinations that are best resolved by the reviewing court in individual cases.
The district court in the present case, however, operated within the narrow limits defined by Parisi. It determined Cole’s eligibility for a conscientious objector discharge under the “no basis in fact” standard and, contrary to the Navy’s arguments, fashioned a remedy that properly accommodated the military’s interest in punishing wrongdoers. At the time the habeas decree issued, Cole had already served much of her prison sentence, sustained the mandated pay reduction, and received notification of her discharge from the Navy. The only real relief she received from the district court was having her bad conduct discharge changed to show dismissal from the service because of her conscientious objections. The intrusion on military punishment prerogatives, therefore, was minimal.
A service person claiming conscientious objector beliefs of course does not have special dispensation to flout military disciplinary rules. Miscreant personnel operating under that misconception will soon discover the judiciary to be an inhospitable forum. Cole’s misguided actions, however, were hardly born of a desire to embarrass or defy military authorities. Her ordeal concededly was largely of her own making and the Navy cannot be faulted for demanding that she be punished for her misconduct. Had she conformed her conduct to the strictures of military life for sixty more days, her conscientious objector application would have been processed in accordance with Navy regulations and undoubtedly approved, thus avoiding this entire episode. Personal conscience, however, is a difficult force to restrain in the most disciplined of minds and, though that does not excuse Cole’s rash behavior, it does explain her failure to adhere to military rules while her conscientious objector application was being processed.
Because I would affirm the district court’s order, I respectfully dissent.
I am authorized to state that Judge JAMES DICKSON PHILLIPS, Judge MURNAGHAN and Judge ERVIN join in this dissent.

. The Court of Military Review affirmed Cole's convictions on December 23, 1983, while this appeal was pending. The Court of Military Appeals denied review on September 5, 1984.


. This is not a case in which Cole flouted administrative procedures in favor of federal court remedies. See, e.g., McGee v. United States, 402 U.S. 479, 91 S.Ct. 1565, 29 L.Ed.2d 47 (1971). She, in fact, pursued the available administrative remedies diligently until the Navy suspended its processing - of her application. At that point, it became clear that the suspension, in combination with her disciplinary proceedings, would prevent the administrative process from resuming.